Citation Nr: 1647508	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  14-05 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss and, if so, whether the reopened claim may be granted.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus and, if so, whether the reopened claim may be granted.

3.  Entitlement to a compensable rating for a right lower leg fracture.

4.  Entitlement to a compensable rating for residuals of a maxilla fracture with bone graft and prosthetic bridge.
 

REPRESENTATION

Appellant represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from September 1972 to September 1974.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that denied service connection for bilateral hearing loss and tinnitus and a compensable rating for a right lower leg fracture.  The Veteran perfected an appeal as to these issues.

An unappealed December 2008 rating decision denied service connection for bilateral hearing loss and tinnitus.  In the December 2011 decision, the RO considered the claims of service connection for bilateral hearing loss and tinnitus as reopened.  Even so, the Board must consider whether new and material evidence has been submitted to reopen the previously denied claims for service connection for bilateral hearing loss and tinnitus.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.

In May 2015, the Veteran submitted a notice of disagreement (NOD) with a May 2015 rating decision that reduced the rating for residuals of a maxilla fracture with bone graft and prosthetic bridge from 40 percent to noncompensable from February 19, 2015 (5/29/15 VBMS Notice of Disagreement).  He withdrew that NOD in an October 2015 signed statement (10/13/15 VBMS VA 21-4138 Statement in Support of Claim; 11/25/15 VBMS VA 21-4138 Statement in Support of Claim).  

A March 2016 rating decision denied a compensable rating for residuals of a maxilla fracture with bone graft and prosthetic bridge to which the Veteran submitted a timely NOD (4/20/16 VBMS Notice of Disagreement).

In April 2016, the Veteran testified during a hearing at the RO before the undersigned.  A transcript of the hearing is of record.

The issue of entitlement to a compensable rating for residuals of a maxilla fracture with bone graft and prosthetic bridge is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In the October 2015 signed statement (10/13/15 VBMS VA 21-4138), received prior to the promulgation of a decision in the appeal, the Veteran stated that he wanted to cancel his appeal with regard to his claim for a compensable rating for a right lower leg fracture.

2.  The December 2008 RO decision denied the claims of service connection for bilateral hearing loss and tinnitus; the Veteran did not submit a notice of disagreement and no new and material evidence was received within one year of its issuance.

3.  The evidence added to the record since the December 2008 rating decision  denying service connection for bilateral hearing loss and tinnitus raises a reasonable possibility of substantiating the claims.

4.  The evidence is at least in equipoise as to whether bilateral hearing loss had its onset during active military service.

5.  The evidence is at least in equipoise as to whether tinnitus had its onset during active military service.

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant have been met as to the claim for a compensable rating for a right lower leg fracture.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The December 2008 decision that denied the claims of entitlement to service connection for bilateral hearing loss and tinnitus is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

3.  The evidence received since the December 2008 RO decision is new and material and the claims are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2015).

4.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2015).

5.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Dismissal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn his appeal as to his claim for a compensable rating for a right lower leg fracture and, hence, there remain no allegations of errors of fact or law for appellate consideration as to these claim.  Accordingly, the Board does not have jurisdiction to review the appeal of the claim for a compensable rating for a right lower leg fracture, and it is dismissed.

II. New and Material Evidence

The December 2008 RO decision denied service connection for bilateral hearing loss and tinnitus, finding that there was no evidence of treatment for hearing loss and tinnitus in the service treatment records and no evidence of a hearing loss or tinnitus disorder caused by active service. 

The Veteran was notified in writing of the RO's December 2008 determination and his appellate rights but did not appeal.  Moreover, new and material evidence was not received within one year of its issuance to preclude finality pursuant to 38 C.F.R. § 3.156 (b); see Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Hence, the December 2008 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

A claim will be reopened if new and material evidence is received.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The language of 38 C.F.R. § 3.156 (a) creates a low threshold for reopening a previously denied claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

The evidence added to the record since the December 2008 decision includes VA and non-medical records and examination reports, dated to 2011, and the Veteran's and others' written statements, and his oral testimony, in support of his claims.

In November 2010, A.B.M., M.D., an ear, nose, and throat specialist, noted the Veteran's exposure to artillery noise in service (11/17/10 VBMS Medical Treatment Record Non Government Facility).  In Dr. A.M.'s opinion, more than likely, the Veteran's extremely intense noise exposure over a period of time was a causal factor in the severity of his current hearing loss and subsequent difficulty in understanding speech in noisy environments.

During his April 2016 Board hearing, the Veteran reported that he noticed tinnitus from the time he fired artillery in service and noticed hearing loss right after service.  See Board hearing transcript at pages 4 and 7.

The Veteran's sister and friend reported that they noticed his hearing loss after service (4/21/16 VBMS Buddy/Lay Statements; 4/12/16 VBMS Email Correspondence).  His wife, whom he married in 1986, observed that he always had hearing difficulty (4/21/16 VBMS Buddy/Lay Statement; 6/22/12 VBMS VA 21-4138 Statement in Support of Claim).

The Veteran's testimony, and the new medical and other evidence, relates to the previously unestablished elements of current hearing loss and tinnitus disabilities and a link between current bilateral hearing loss and tinnitus and service.  Accordingly, the standards under 3.156(a) have been met and the claims are reopened.  Shade, 24 Vet. App. at 117-20.

III. Service Connection

When a veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The benefit of the doubt rule is a unique standard of proof, and "the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits."  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) (citing Gilbert, 1 Vet. App. at 54).




Legal Criteria 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a). 

Establishing service connection requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007), overruled on other grounds Walker v. Shinseki, 708 F.3d 1331   (Fed. Cir. 2013).  In Walker, the Federal Circuit held that regulations providing for service connection based on continuity of symptomatology only applied to chronic diseases specifically listed in 38 U.S.C.A. § 1101, including sensorineural hearing loss as a disease of the nervous system.  Tinnitus, as a disease of the nervous system, is deemed a chronic disease.  Fountain v. McDonald, 27 Vet. App. 258 (2015).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels (db) or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. §3.385. 

In Hensley v. Brown, 5 Vet. App. 155 (1993), the United States Court of Appeals for Veterans Claims (Court) stated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service.  Id. at 159.  The Court explained that, when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability", the veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service.  Id. at 160.  The Court cited with approval a medical text, which states that the threshold for normal hearing is zero decibels to 20 decibels and higher threshold levels indicate some degree of hearing loss.  Id. at 1.

Analysis

The Veteran's noise exposure in service is not in question.  The RO conceded the Veteran's exposure to acoustic trauma (1/8/14 VBMS Statement of the Case (SOC), page 26).  Though not binding on the Board, the Board agrees with this determination.

The record shows current hearing loss as defined in 38 C.F.R. § 3.385 and tinnitus (11/25/08 VBMS VA Examination; 6/2/11 VBMS VA Examination). 

The remaining question is whether there is a link between the current disabilities and the in-service disease or injury (in this case, exposure to acoustic trauma).

There is no documentation of any pertinent complaints for decades after service.  On the other hand, the Veteran had weapons noise exposure in service and the absence of documented complaints is not dispositive.  In general, the Board may not rely on the absence of evidence as substantive negative evidence, the exception being when there is an evidentiary basis establishing that a fact in question would ordinarily have been recorded in the document or documents in question.  See Horn v. Shinseki, 25 Vet. App. 231, 239 & n. 7 (2012).

During his Board hearing, and in written statements, the Veteran reported having progressive hearing loss and tinnitus since his discharge from military service.  He reportedly was denied entry to the Coast Guard Reserves in 1982 because of his hearing loss.  See Board hearing transcript at page 4; 9/3/08 VBMS Correspondence.  The Veteran described having difficulty hearing soon after discharge when people brought it to his attention.  See Board hearing transcript at page 4.  He noticed ringing in his ears from the time he fired artillery in service.  Id. at 7.  

The Veteran explained that, after discharge, from approximately 1976 to 1978, he worked on a professional scaffolding crew and wore hearing protection.  Id. at 3.  He worked as a millwright from 1994 to 2000, repairing, replacing, or installing conveyors such as those use for luggage in airports.  Id. at 3-4.  That work required that motors be disconnected so he was only exposed to "regular noise" such as forklifts that were not nosier than the noise he experienced in service.  Id. at 4.  The Veteran believed that the artillery experience was the loudest noise he experienced.  Id. at 11.

A November 2008 VA examination report indicates that the Veteran's claims file was not available for the examiner's review.  The examiner noted the Veteran's history of hearing loss since active duty when he was exposed to loud noise from artillery, small weapons, aircraft, gunfire, and vehicular noise and reportedly used insert foam earplugs most of the time.  The Veteran reported that his civilian jobs in construction and hobbies, including hunting and woodworking, involved significant loud noise exposure for which he used ear protection.  He had recurrent tinnitus and was unsure when it started.  The Veteran described it as a buzzing sound, periodically, that lasted from a few to 20 minutes.

The examiner diagnosed bilateral hearing loss and concluded that, without military. audiometric information to review, it was not possible, without speculation, to determine the amount of hearing the Veteran lost as a result of military acoustic trauma.  The examiner stated that the infrequent head noises the Veteran reported were consistent with normal auditory function, and were not typical of etiology of noise exposure.

The November 2008 VA examiner was unable to render an opinion regarding hearing loss without resort to speculation because there was no military audiometric information to review.  As the examiner was unable to review the Veteran's claims file, the November 2008 opinion is a "legitimate inconclusive opinion" and VA does not have to demand a conclusive opinion from the examiner.  Jones v. Shinseki, 23 Vet. App. 382, 391 (2010).  The VA examiner's opinion provides neither positive nor negative support for service connection.  See Hogan v. Peake, 544 F.3d 1295 (Fed. Cir. 2008); Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009) (when an examiner is unable to come to an opinion such "non-opinion" is neither positive nor negative support for a claim of service connection and is, therefore, not probative evidence).  

In November 2010, Dr. A.M., the ear, nose, and throat specialist, reported that he examined the Veteran who had bilateral hearing loss.  It was noted that the Veteran served in a military artillery unit and repeatedly fired 175 millimeter (mm), 105 mm, and 8 inch cannons, as well as self-propelled howitzers during his term of service.  In the physician's opinion, more likely than not, this extremely intense noise exposure over a period of time was a causal factor in the severity of his current hearing loss and subsequent difficulty in understanding speech in noisy environments.

In June 2011, the VA examiner noted the Veteran's history of military noise exposure from artillery, aircraft, tank, engine, and gunfire noise with hearing protection used.  As a civilian, the Veteran worked from 1976 to 2000 around noise as a millwright and working heavy construction with hearing protection used. Recreationally, he hunted, used chain saws, and power tools from 1975 to the present with hearing protection.  The examiner diagnosed bilateral hearing loss and tinnitus that were less likely than not caused by or a result of active service.  The examiner's rationale was that service medical records indicate normal hearing thresholds at the Veteran's separation examination and he had a civilian history of noise exposure.  Therefore, his current complaint of hearing loss and tinnitus was not caused by or a result, of military noise exposure

The examiner did not explain why military noise exposure was insufficient to cause bilateral hearing loss, other than the normal findings on the separation examination.

The June 2011 VA opinion is of limited probative weight because it was essentially based solely on a lack of medical evidence of treatment for bilateral hearing problems and tinnitus in the Veteran's service treatment records. 

A medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).  See also Horn v. Shinseki, supra.

Dr. A.M. found the Veteran's exposure to acoustic trauma in service a causal factor in the severity of his current hearing loss.  Given the specialist's medical expertise, the Board finds his opinion probative as to question of the onset of the bilateral hearing loss. 

Further, the Veteran testified to the onset of tinnitus in service shortly after firing artillery in service.  The Board has no reason to doubt his report.

Considering the credible evidence provided by the Veteran, the conceded noise exposure in service, and noise exposure since service, the evidence linking the Veteran's bilateral hearing loss and tinnitus to service is at least in equipoise. Resolving reasonable doubt in favor of the Veteran, service connection is granted.  38 U.S.C.A. § 5107 (b).


ORDER

The appeal as to the claim for a compensable rating for a right lower leg fracture is dismissed.

New and material evidence having been received, the petition to reopen the claim of service connection for bilateral hearing loss is granted.

New and material evidence having been received, the petition to reopen the claim of service connection for tinnitus is granted.

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


REMAND

The March 2016 rating decision denied a compensable rating for residuals of a maxilla fracture with bone graft and prosthetic bridge.  In April 2016, the Veteran disagreed with the assigned disability rating (4/20/16 VBMS Notice of Disagreement).  The Board accepts the Veteran's statement as a timely NOD.  The issue must be REMANDED, so that the AOJ can issue a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case regarding entitlement to a compensable rating for residuals of a maxilla fracture with bone graft and prosthetic bridge.  Do not certify or return this issue to the Board, unless the Veteran submits a timely substantive appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


						(CONTINUED ON NEXT PAGE)








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


